                                                        JS-6



                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA



ERICA S. RYAN,                       Case No. 5:18-cv-1838-SK
                 Plaintiff,          JUDGMENT
            v.
ANDREW SAUL,
Commissioner of Social Security,
                 Defendant.



     IT IS ADJUDGED that this action is reversed and remanded for
further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g) and
consistent with the accompanying Opinion and Order.




Date: March 16, 2020               ___________________________
                                   HON. STEVE KIM
                                   U.S. MAGISTRATE JUDGE
